NO.      95-197
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                  1995


IN RE THE MARRIAGE OF
NOREEN HAAG,         formerly       NOREEN HANSEN,
               Petitioner          and Appellant,
         and
KEVIN     HANSEN,
               Respondent          and Respondent.



APPEAL     FROM:       District  Court of the Fifteenth    Judicial                          District,
                       In and for the County of Roosevelt,
                       The Honorable   David J. Cybulski,   Judge                         presiding.


COUNSEL OF RECORD:
               For    Appellant:
                       Arnie       A.   Hove,    Attorney      at   Law,      Circle,       Montana

               For    Respondent:
                       Laura Christoffersen;                 Christoffersen             & Knierim,
                       Wolf Point,    Montana


                                            Submitted        on Briefs:          October       19,       1995
                                                               Decided:         November       7,      1995
Filed:
Justice          W. William                Leaphart                   delivered             the         Opinion            of     the      Court.


          Pursuant            to     Section               I,         Paragraph             3(c),             Montana            Supreme         Court

1995 Internal                 Operating               Rules,                the        following              decision            shall        not      be

cited      as precedent                   and shall                   be published                 by its            filing            as a public

document          with        the      Clerk          of        the      Supreme            Court             and by a report                   of   its

result       to     State           Reporter               and West                    Publishing              Company.

          Noreen         Maag appeals                     from          the March               21,      1995,          Findings           of Fact,

Conclusions              of        Law and             Order             of       the       Fifteenth                  Judicial           District

Court,       Roosevelt                 County,                  modifying                 the       custody              of       the     parties'

minor      children.                 We affirm.

          The     following                issues               are     raised             on appeal:

       1.   Did the District      Court    abuse    its discretion                                                                            when      it
modified  the custody     of the parties'    children?
       2.   Did the District    Court err in adopting,       almost                                                                      verbatim,
the Respondent's    Proposed Findings     of Fact and Conclusions                                                                           of Law?

          This      case        arises              out         of     a protracted                     custody            dispute            between

Noreen           [Hansen]            Maag            (Noreen)                 and        Kevin          Hansen             (Kevin).              Three

children          were         born            to    the         parties,                 namely,             Darryl            Wayne         Hansen,

Jennifer          Rose Hansen,                      and Amanda Louise                           Hansen.              Darryl            was born         in

1981      while      the        parties               were            married.                  After          their          dissolution               in

1983,       Kevin             and      Noreen                   lived             together               but         did         not       remarry.

Jennifer           and        Amanda                were             born         in      1986          and       1987           respectively,

several          years         after            Kevin's               and Noreen's                      marriage              was       dissolved.

In 1988,          when the           parties               again            separated,                  the     court           awarded        Noreen

and Kevin          joint           custody            of the            children.                  Kevin         was awarded                  primary

physical           custody                of        Darryl,                 while          Noreen              was         awarded            primary

physical          custody            of        Jennifer                and Amanda.                      Amidst           claims          of     sexual
abuse        of     the       two girls               while          in    Noreen's            custody,              Kevin            petitioned

for,      and        was         awarded,             primary              temporary               physical                custody            of        the
girls        in      1991.

          Since             January           of     1991,          the      children              have         resided          exclusively

with       Kevin             and        the         parties              have      been        embroiled                   in     an         ongoing

dispute            over          the        custody           of     the     children.                    Currently,                  Kevin,            his

wife,        Kevin's             three         step-children,                    Darryl,            Jennifer,               and Amanda all

reside         together                in     the     state          of Arizona.                   After          living          in       Illinois

for     a time            with         her     former            husband,          Noreen            returned              to    Montana                and

is      now married                    to     Mark        Maag.              Noreen           appeals             from          the        District

Court's            custody             determination.

       1.             Did the District                               Court         abuse    its                 discretion                 when            it
modified            the custody  of the                             parties'         children?

          In       reviewing                 a district               court's           findings                relating              to     custody

or visitation                    modification,                     we determine               whether             those         findings                are

clearly           erroneous.                    In re Marriage                    of     Elser            (Mont.         1995),            895 P.2d
619,      622,            52 St.Rep.                 434,          436     (citing            In     re         Marriage              of     Johnson

(1994),            266 Mont. 158,      166,          879 P.2d 689,         694).           This            Court         will

overturn                a     district                 court's               decision               to          modify           custody                   or

visitation                   only            where             an         abuse          of         discretion                   is          clearly

demonstrated.                          Marriaqe           of        Elser, 895 P.2d         at     622        (citing               In      re

Marriage             of      Hunt           (1994),           2.64 Mont.               159,        164,         870 P.2d 720,         723).

          In       the       March           21,      1995,          Findings            of        Fact,         Conclusions                   of       Law

and       Order,             the         District                  Court         awarded            Kevin           primary                physical

custody            of       Darryl,            Jennifer,                  and Amanda                during          the         school             year,

while        Noreen           was granted                 visitation               during           the         summer.           The parties

remain            joint          custodians                 of      the      children.                    In     making          its         custody

                                                                             3
determination,                   the     District              Court       considered             the     factors          set    forth

in      §§ 40-4-212              and 40-4-219,                 MCA.          The District            Court         addressed         the

"best        interest"                factors          enumerated               in     5 40-4-212,                 MCA,      when      it

noted       that         the      children            have       lived         with      their          father       for     most      of

their       lives,             that     the         children           are     close       to     their          step-siblings,

and that           the       children           are     well      adjusted             to their           home,       school,        and

community.                These         factors,            reflected            in     the      findings,           support         the

District           Court's             custody         determination.

           Further,             we      note         that       the        District             Court's          findings           also

support        modification                    of     custody          pursuant          to      § 40-4-219,               MCA.

           Section           40-4-219,              MCA, provides                in     relevant           part:

           The court       may in its           discretion      modify   a prior       custody
           decree      if   it    finds,       upon the basis        of facts      that    have
           arisen     since the prior            decree or that were unknown to the
           court    at the time of entry                  of the prior     decree,      that     a
           change has occurred               in the circumstances         of the child        or
           the    child's         custodian         and that      the   modification           is
           necessary       to serve the best interest                of the child       and if
           it further         finds     that:



                   (c) the    child's   present      environment      endangers
           seriously     the   child's     physical,     mental,     moral,     or
           emotional   health   and that the harm likely        to be caused by
           a change of environment       is outweighed      by its   advantages
           to the child;

                   .

                    [ei   the custodian       willfully,         and consistently:
                     1    refuses    to allow      the chrld          to have any contact
           with    the noncustodial        parent;         or
                    (ii)    attempts    to frustrate          or deny the noncustodial
           parent's      exercise    of visitation            rights;     or
                    (f)   the custodial       parent        has changed or intends        to
           change the child's          residence         to another       state.

                   .

                       (4)       The court             may modify              the     prior       decree          based     on

                                                                       4
           subsection                (1) (f)              to      provide     a new visitation      schedule
           and    to              apportion                    transportation       costs      between     the
           parents.

The findings                reflect                that        Noreen          has attempted                          to frustrate                 Kevin's

visitation             on several                     occasions.                       For      example,               pursuant             to     § 40-4-

219(1)       (e) (ii),             MCA, the                District                Court            found        that         Noreen           failed          to

send       the     children                   to      meet        Kevin                at     the       Dells,          Wisconsin,                  and        on

another          occasion,                    she      refused                to        return             Darryl         to        Kevin         after          a

weekend          visit.                Further,                 the     District                      Court      noted,             pursuant              to        5

40-4-219(l)               (f),          MCA,              that          Kevin                 had          changed             the         children's

residence             to         another              state.             The            District              Court           also         found          that

there        had      been          a substantial                       change                 in      circumstances                     which          would

warrant          a change               in     custody.                 The court                     noted      that         the     children             had

all     reached            school             age,         that         Noreen                had twice               remarried                and moved

to    and from             Illinois,                  and that            Kevin                and the           children             had moved                to

Arizona

           Further,               in         their             April           11,            1990         custody             and         visitation

agreement,                 the         parties               themselves                       recognized                that         a         change          in

custody          would           be necessary                     when the                    girls         began        to     attend             school.

Accordingly,                 the         District                Court             noted            that       even       without                the      1991

temporary           custody                  order,            custody             would            have      again           been       an issue              as

soon       as    the        girls             began            attending                     school.             We conclude                     that      the

District           Court's               findings                are      not               clearly           erroneous              and that              the

District           Court           did        not         abuse         its            discretion                in     making           its       custody

determination.

         2.    Did the District                                   Court err in adopting,  almost                                               verbatim,
the     Respondent's   Proposed                                  Findings  of Fact and Conclusions                                                of Law?

           Noreen           alleges                 that          the         District                  Court           erred         in         adopting

                                                                                   5
Kevin's        Proposed             Findings              of Fact            and Conclusions                     of Law.          Although
the     District            Court's          findings             are        substantially                   similar         to    Kevin's

proposed            findings,               we      note          that         the       District                Court       made        SOITE


additional            findings             relating             to Kevin's              knowledge               of the       children's

teachers           and      their          home computer,                      which         are       not       contained          in     the

proposed           findings.

          Rule      52(a),          M.R.Civ.P.,                  provides              that:

          The court        may require      any party     to submit proposed
          findings      of fact    and conclusions    of law for the court's
          consideration       and the court      may adopt any such proposed
          findings      or conclusions    so long as they are supported      by
          the evidence       and law of the case.
In     reviewing            the      adequacy              of     findings              of     fact          and conclusions                 of

law,       we examine               whether           they         are         sufficiently                     comprehensive              and

pertinent           to      provide          a basis             for         a decision,               and whether                they     are

supported            by      substantial                   evidence.                   In      re      Marriage             of     Allison

(1994),          269 Mont. 250,         265,         887 P.2d 1217,          1226.

          We conclude               that     the District                     Court's          findings            and conclusions

satisfy            Rule          52(a),          M.R.Civ.P.                      The         findings              are       in     depth,

comprehensive,                    pertinent,                and        supported               by      substantial                evidence

contained             in      the         record.               The          findings               provide            an   underlying

foundation                 and      basis           for         the          court's            custody             determination.

Accordingly,                we hold         that          the District                 Court         did     not    err      by issuing

findings           and conclusions                    substantially                     similar            to    Kevin's          proposed

findings           and conclusions.

          Affirmed.



                                                                                             Justice


                                                                         6
We   concur: